Brady, J.
—The motion in this case must be granted, with liberty to the plaintiff to insert such allegations as he may be advised are material and necessary to charge Lewis Beach. The doctrine of the case of Shaw a. Jayne (4 How. Pr. R., 119), as to the forms of pleadings in these cases, is correct. The evidence substantiating the plaintiff’s claim should not be set forth. The plaintiff relies upon an imprisonment which was instigated by Lewis Beach, and was malicious. He should charge these facts only, leaving the facts and circumstances of the arrest, and those showing it to have been malicious, until the trial.
Motion granted, with $10 costs, to abide event, and with liberty to plaintiff to amend his complaint, by making other allegations, if so advised.